Name: Commission Regulation (EEC) No 2234/78 of 26 September 1978 amending Regulation (EEC) No 1024/78 concerning measures to expand the market in Community milk products outside the Community
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  production
 Date Published: nan

 27 . 9 . 78 Official Journal of the European Communities No L 262/ 15 COMMISSION REGULATION (EEC) No 2234/78 of 26 September 1978 amending Regulation (EEC) No 1024/78 concerning measures to expand the market in Community milk products outside the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-reponsibility levy and on measures for expanding the markets in milk and milk products (*), as amended by Regulation (EEC) No 1001 /78 (2 ), and in particular Article 4 thereof, Whereas under Article 3 (2) of Commission Regula ­ tion (EEC) No 1024/78 of 19 May 1978 concerning measures to expand the market in Community milk products outside the Community (3 ), as amended by Regulation (EEC) No 1 804/78 (4), the proposals concerning the aforesaid measures must be submitted before 1 October 1 978 ; Whereas it has been found that this period is too short to enable the proposals to be properly prepared , and it is therefore necessary to extend it ; Article 1 In Article 3 (2) of Regulation (EEC) No 1024/78 the date '1 October 1978 ' is hereby amended to read '1 December 1978 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of 04; the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 131 , 26 . 5 . 1977, p. 6 . (2 ) OJ No L 130, 18 . 5 . 1978 , p. 11 . (3 ) OJ No L 132, 20 . 5 . 1978 , p. 48 . (4) OJ No L 205, 29 . 7 . 1978 , p. 63 .